EXHIBIT 10.6

 

AMENDMENT NUMBER FOUR TO

THE EXECUTIVE MEDICAL PLAN OF

THE COCA-COLA COMPANY

 

THIS AMENDMENT to the Executive Medical Plan of The Coca-Cola Company (the
“Plan”) is adopted by the Plan Administrator.

 

WITNESSETH:

 

WHEREAS, Section 10 of the Plan provides that the Plan Administrator may amend
the Plan at any time; and

 

WHEREAS, the Plan Administrator wishes to amend the Plan.

 

NOW, THEREFORE, the Plan Administrator hereby amends the Plan as follows:

 

Effective May 1, 2005, Section 12.4 shall be restated in its entirety as
follows:

 

“12.4                     Establishment and Maintenance of Adequate Separation
between the Company and the Plan.  In accordance with the requirements of HIPAA,
only the following employees/classes of employees will be given access to PHI to
be disclosed:

 

Barbara Gilbreath

Sharon Ray

Leah Thomason

Angela Green

Cheryl Lee

Miatta Wright

Inga Vaystikh Smith

John Howland

Angela Coppola

Linda Hodges

Porcha Cook

Lisa Taylor

Kim Poma”

 

 

 

IN WITNESS WHEREOF, the Plan Administrator has adopted this Amendment Number
Four on the date shown below, but effective as of the date indicated above.

 

 

 

Plan Administrator

 

 

 

By:

/s/ Barbara S. Gilbreath

 

 

 

 

Date:

4/13/05

 

 

--------------------------------------------------------------------------------